Citation Nr: 0500775	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  95-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for paracervical 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from April 1988 to 
May 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of September 1994 from the 
Nashville, Tennessee, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for the veteran's neck disorder.

In October 1998, the Board remanded the claim for the purpose 
of obtaining additional information and further developing 
the claim.  The claim was returned and in March 2001 the 
Board issued a decision on the merits of the veteran's claim.  
In that decision, the Board denied the veteran's appeal.  The 
veteran was notified of the action and he appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
On appeal, the Secretary of the VA submitted an Unopposed 
Motion for Remand and to Stay Proceedings; this document was 
received at the Court in October 2001.  Responding to the 
Unopposed Motion, the Court issued an Order in October 2001, 
along with a "corrected" Order in December 2001.  These 
actions vacated the Board's March 2001 decision and remanded 
the claim back to the Board for additional action.

On the basis of the Court's Order, the Board, in December 
2002, sought to develop the claim internally pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would issue a decision.  Nevertheless, in May 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  
In the case, the Federal Circuit Court invalidated portions 
of the Board's development regulation package.  The Federal 
Circuit Court further stated that the Board was not allowed 
to consider additional evidence [evidence developed by the 
Board] without remanding the case to the RO for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, the claim was remanded to the RO in 
October 2003.  The case has since been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's paracervical strain disability is 
manifested primarily by neck and bilateral upper extremity 
pain, numbness, and weakness by history with some objective 
findings of pain; weakened motion, excessive fatigability, or 
incoordination has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paracervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5290 (effective prior to September 
26, 2003) and Diagnostic Code 5237 (effective after September 
26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that his disability of the cervical 
segment of the spine should be assigned a disability rating 
in excess of 10 percent.  He maintains that the residuals of 
the neck injury have produced functional loss as well as 
impairment due to pain.  He has thus asked that the Board 
find in his favor and grant him an increased evaluation.

During the course of this long appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law (November 2000).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the various rating 
decisions, the statement of the case (SOC), and the 
supplemental statements of the case (SSOC).  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions.  He was 
informed that he had to submit evidence showing that his neck 
disorder was more disabling.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in February 2004, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  Also, the veteran was given further 
insight regarding the VCAA through the VA's October 2001 
Unopposed Motion for Remand and to Stay Proceedings.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The VA was further notified 
that he had previously undergone treatment for various 
disabilities via private medical providers.  The veteran 
provided the requisite information and those documents were 
obtained, and have been included in the veteran's claim 
folder.  The veteran was also given an opportunity to present 
testimonial evidence before the RO and the Board.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinions with respect to his claim and the VA has 
obtained all known documents and information that would 
substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity of 
the disability of the cervical segment of the spine.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In reviewing the agency of original jurisdiction 
(AOJ) determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOCs, the SSOCs, and the other 
documents associated with the claim, the VA informed him of 
what information he needed to establish entitlement to the 
benefit he has requested.  The veteran was further told that 
he should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SOC and SSOCs, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  The various letters 
satisfy the VCAA content-complying notice.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issue addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter, dated February 
2004, that was provided to the appellant does not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOCs, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claim.  
He has, by information letters, rating decisions, the SOCs, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue. before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004).  
Under 38 C.F.R. § 4.40 (2004), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2004), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Service connection was initially granted in December 1990 for 
"residuals of paracervical strain" subsequent to the 
veteran's claim for benefits received by VA in June 1990.  A 
10 percent evaluation was assigned pursuant to Diagnostic 
Code 5290 of VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (1990).  See also 38 C.F.R. 
§ 4.71a (2004).  The veteran was notified of the decision in 
January 1991 and did not perfect an appeal to that decision.  
Subsequently, in September 1994, the RO denied the veteran's 
May 1994 claim for an increased rating.  The veteran 
perfected an appeal to the September 1994 decision.  In 
October 1998, the Board, by remand, sought to develop 
additional evidence.  The 10 percent rating, assigned in 
December 1990, has remained in effect since that time.

A review of the service medical records reveals that the 
veteran was treated for complaints of headaches and 
persistent neck pain following an April 1989 motor vehicle 
accident.  He was found to be disabled from further duty in 
an April 1990 Service Medical Board determination that 
diagnosed chronic paracervical strain.  The veteran was 
subsequently released from active duty in May 1990.  

The veteran was provided a VA examination in September 1990.  
Range of motion of the neck was noted to be 85 degrees, left 
and right lateral turning; 50 degrees flexion; and 30 degrees 
extension.  Minimal tenderness to palpation was indicated, 
and no spasm was noted.  X-ray film findings from September 
1990 showed a normal cervical spine.

A January 1992 VA outpatient record shows that the veteran 
complained of being unable to sleep due to neck pain and 
headaches.  The diagnosis was cervical neck injury with 
sequela.

Private treatment records associated with the evidence shows 
treatment for complaints of neck pain, headaches and back 
pain in May 1994.  The veteran's neck pain was described as 
radiating into his right upper extremity, with occasional 
numbness in the right upper extremity.  The veteran was noted 
to have symptoms of numbness and tingling in the right upper 
extremity suggestive of carpal tunnel syndrome, as noted in 
August 1994, but a November 1994 follow-up, after nerve 
conduction studies were performed, suggested that the problem 
was orthopedic rather than neurological in nature.  It 
remained unclear whether the right arm symptoms were related 
to the cervical segment of the spine problems.

A VA neurosurgical clinic progress note, dated in May 1996, 
shows that both "MRI"" [magnetic resonance imaging] and 
"EMG" [electromyograph] testing results were noted to be 
normal.  Another VA neurosurgical clinic progress note, dated 
in November 1997, indicates that chronic neck and low back 
pain was diagnosed.

Review of the record also reveals that the veteran was 
afforded a VA examination in July 1998.  The veteran alleged 
that he then currently suffered from stiffness but that he 
was not really being treated.  He also mentioned that he 
experienced constant numbness and pain down the front of his 
shoulder down into his fourth and fifth fingers of the right 
hand.  He also described paresthesias.  Cervical spine range 
of motion was reported as 35 degrees of flexion, 45 degrees 
of extension, bilateral lateral movement of 30 degrees, left 
rotation to 50 degrees, and right rotation to 45 degrees.  
Rotational movement was noted by the veteran to cause pain in 
the right occiput region.  No postural abnormalities were 
noted.  Musculature of the back was reported as normal.  
Neurologic abnormalities were noted to include paresthesias 
in the fourth and fifth fingers.  The diagnoses included 
paresthesias in the fourth and fifth fingers and decreased 
range of motion of the cervical segment of the spine.

Review of the record also reveals that the veteran was, 
pursuant to the above-mentioned October 1998 Board remand, 
afforded VA examinations in December 1998.  The report of 
orthopedic examination shows that the veteran indicated that 
he presently worked in a factory type job doing manual labor 
and that he had been involved in an accident sometime in 1996 
which apparently exacerbated some of his cervical-related 
symptoms, such as neck, suboccipital head, and bilateral 
upper extremity pain.  Cervical spine range of motion 
findings were reported as:  30 degrees of flexion, 20 degrees 
of extension, bilateral lateral movement of 30 degrees, left 
rotation to 45 degrees, and right rotation to 25 degrees.  
The veteran complained of abnormal sensibility, particularly 
in the right hand; the examiner noted that on examination 
sensory abnormalities were in a nonanatomic distribution.  It 
was also reported that on motor testing the veteran gave way 
frequently and inappropriately concerning his upper 
extremities.  The examiner stated, however, that the veteran 
appeared to have no focal motor weakness.  The diagnosis was 
neck and bilateral upper extremity pain, numbness, and 
weakness by history with an essentially normal 
musculoskeletal examination with the exception of the 
restriction of motion.

The examiner commented that there were no objective findings 
of pain, weakened motion, excessive fatigability, or 
incoordination.  The examiner further opined that, concerning 
the documented range of motion findings, much of the 
restriction was voluntary in nature, although it was added by 
the examiner that he could not prove this.  The examiner 
additionally concluded, regarding whether pain could 
significantly limit the veteran's functional ability during 
flare-ups, that he suspected this to be true although he 
added that there was no obvious reason for the veteran's 
symptoms on either physical examination or routine x-rays.  
Furthermore, the examiner noted that while it was possible 
that a disorder attributable to the cervical spine could 
manifest itself to the right upper extremity, in the 
veteran's case, no radicular findings were found to allow one 
to be sure that the veteran's indicated symptoms could be 
attributed to an objective finding.  To this, the examiner 
added that no objective finding was found.  The examiner 
concluded by indicating that it was his opinion that no 
significant musculoskeletal reason for the veteran's 
complaints was shown.

The report of a VA neurologic examination, also dated in 
December 1998, shows that the veteran's neck showed full 
range of motion on examination and that the veteran also 
demonstrated normal shoulder shrug.  No tenderness of the 
neck was shown on palpation.  Cerebellar testing was 
described as normal.  It was noted that the veteran 
complained of right wrist discomfort with movement, which he 
noted radiated up into his right arm.  Sensory testing showed 
normal pinprick, light touch, vibration, and position sense 
of both upper and lower extremities.  The diagnosis was 
normal neurological evaluation.  The examiner further 
mentioned that even though the veteran complained of right 
upper extremity discomfort, especially at the wrist, when he 
was challenged with flexion or extension of the right wrist 
no neurological deficits were found.  Additionally, the 
examiner noted that the veteran showed no neurological signs 
that he had any type of neuropathy of the upper or lower 
extremity.  Normal MRI evaluation accomplished in February 
1993 was noted, as was normal EMG (most recently in August 
1998) and "NCV" [nerve conduction velocity] testing of the 
upper extremities.

Another VA orthopedic and neurological examinations were 
performed in July 2004.  With respect to the neurological 
examination, upon completion of the examination, the examiner 
concluded that the examination was within normal limits.  The 
examiner further opined that there were no objective signs of 
any residual neurological deficits secondary to the cervical 
segment of the spine disability.

Before the orthopedic examination, the veteran told the 
examiner that he had pain in the neck and some numbness 
extending into his hands.  He stated that he ingested 
medications for the relief of the pain but that the pain 
relief was transitory.  The veteran admitted that he was 
capable of performing everyday tasks, and although he was not 
working, he was able to work regardless of the neck pain.  
When examined, the examiner found that there was tenderness 
to palpation in the upper cervical spine on the right side.  
However, muscle spasms and an abnormal alignment were not 
present.  The range of motion of the cervical segment of the 
spine was measured as follows:

Forward Flexion			0-45 degrees
Extension				10 degrees - 
limited 
due to pain
Left and Right Lateral Flexion	0-45 
degrees
Left Lateral Rotation		0-60 
degrees (Normal 
is 80 degrees) 
Right Lateral Rotation		0-80 
degrees

X-ray films of the cervical segment of the spine were 
performed.  The radiologist stated that the cervical segment 
of the spine was within normal limits with no abnormalities 
present.

The examiner further wrote:

In light of this, I can find no objective 
evidence of pathology.  However, specific 
to the questioning of the 2507, to 
address the DeLuca Provisions, there was 
pain on range of motion testing at this 
time.  It is conceivable that pain could 
further limit function as described, 
particularly after being on his feet all 
day.  It is not feasible, however, to 
attempt to express any of this in terms 
of additional limitation of motion as 
these matters cannot be determined with 
any degree of medical certainty.  
Therefore, I am unable to determine with 
certainty whether weakened movement, 
excessive fatigability, or incoordination 
would occur with further motion or with 
flare-ups.  I cannot find any objective 
evidence that his neurologic symptoms are 
related to the cervical strain, however, 
his history is concordant with 
neurological injury from that, however, 
MRI and EMGs thus far have been normal 
and therefore objective evidence of this 
injury is lacking.  I do not feel any 
significant occupational impairment is 
present at this time due to this 
disability.

As mentioned previously, the veteran was contacted in 
December 2002 and asked to present any additional information 
that would support his assertions.  He was also asked to 
provide the names and addresses of doctors who had treated 
the veteran specifically for his cervical spine disability 
since the last now-vacated Board decision.  The veteran did 
not submit any additional evidence in response to the Board's 
inquiries.  

The diagnostic criteria used to evaluate spinal disabilities 
and disorders have been changed during the course of this 
appeal.  They were amended effective September 26, 2003.  See 
68 Fed. Reg. 54,454-58 (August 27, 2003).  The veteran was 
provided the new criteria in the most recent SSOC that was 
issued in August 2004.

As pointed out above, the veteran's cervical spine disability 
has been rated under the criteria set out in Diagnostic Code 
5290, where slight limitation of motion of the cervical 
segment of the spine warrants a 10 percent evaluation.  38 
C.F.R. Part 4 (prior to September 26, 2003).  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation is assigned for severe limitation of 
motion.  Id.  

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2004).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2004).

Additionally, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief. 

Because the veteran did not fracture a segment of the 
cervical spine and because he has not been diagnosed as 
suffering from favorable or unfavorable ankylosis or 
favorable/unfavorable angle ankylosis, the rating criteria at 
38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, and 5287 
(prior to September 26, 2003) are not for application.  The 
same is true for diagnostic codes 5235, 5238, 5240, and 5241, 
of 38 C.F.R. Part 4 (after September 25, 2003) (the changed 
or new rating criteria).  

Under the new criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height is give a 10 percent rating.  

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2004).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The veteran has asserted that his service- connected cervical 
spine disability causes him to experience functional loss and 
impairment due to pain.  His statements describing these 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.

The most recent VA examinations, discussed above, together 
with the remainder of the substantial amount of medical 
evidence of record, while showing findings reflective of 
cervical spine limitation of motion, does not provide a 
showing of moderate limitation of motion which is necessary 
in this case to rate the veteran's cervical disability at a 
rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2004).  The same 
evidence does not indicate that the veteran's forward flexion 
is greater than 15 degrees but not greater than 30 degrees, 
or that his combined range of motion is not greater than 170 
degrees, or that there is muscle spasms/guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The Board points out that on VA orthopedic examination in 
December 1998 the examiner opined that he, while he could not 
prove it, suspected that the veteran's range of motion 
restriction was "voluntary in nature."  Additionally, on VA 
neurological examination conducted in December 1998 the 
examiner noted that the veteran's neck showed full range of 
motion.  On the more recent neurological examination, that of 
July 2004, the examiner concluded that the veteran's cervical 
spine was within normal limits with respect to neurological 
responses.  Moreover, in July 2004, the examiner who 
conducted the orthopedic examination reported that while the 
veteran had some limitation of motion and pain, it was not so 
significant as to impair the veteran.  

Further, as review of the medical evidence does not show that 
moderate intervertebral disc syndrome manifested by recurring 
attacks is currently shown, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case.  38 
C.F.R. Part 4 (prior to September 26, 2003).  Additionally, 
under the new criteria, found at Diagnostic Code 5243 (after 
September25, 2003), the evidence is negative for any findings 
indicating any involvement of the discs of the cervical 
segment of the spine.  In other words, both in December 1998 
and again in July 2004, neurologists have found that the 
veteran's neurological findings have been within normal 
limits.  Therefore, even if there was evidence of disc 
involvement, the evidence of record is not compatible with a 
finding of moderate intervertebral disc syndrome, with 
recurring attacks.  Id.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion of the cervical segment 
of the spine and that there is some pain on motion.  Yet, the 
Board finds that the 10 percent disability rating adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  Limited motion of the cervical segment of 
the spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  Hence, the 10 percent disability rating assigned by the 
RO for this condition is correct, and the preponderance of 
the evidence is against a higher evaluation.

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his cervical strain 
disability under either the old or new rating criteria.  This 
conclusion comes after careful review of the entire record, 
in which the Board finds that the weight of the evidence 
shows that the veteran's paracervical strain most closely 
reflects a 10 percent rating under whichever rating criteria 
used (pre- and post September 26, 2003).  As a result, his 
claim for an increased disability rating is denied.

Finally, 38 C.F.R. § 3.321(b)(1) (2004) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the cervical spine disorder has caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2004) is not appropriate.


ORDER

An increased evaluation for paracervical strain is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


